Citation Nr: 1104741	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION


The Veteran had active service from April 28, 1987 to August 3, 
1987.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

The Veteran, in her October 2006 VA Form 9, Appeal to Board of 
Veterans' Appeals, indicated that she desired a hearing before 
the Board in order to present testimony on the issues on appeal.  
However, the Veteran subsequently withdrew her request for a 
hearing, in January 2011.  38 C.F.R. § 20.704(e).  Accordingly, 
adjudication of the Veteran's appeal will proceed at this time.


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for schizophrenia; the Veteran's most recent petition to reopen 
her claim was denied in a May 2004 rating decision.

2.  Evidence added to record since the RO's May 2004 rating 
decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to service 
connection for schizophrenia and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the Veteran's 
petition to reopen her previously denied claim of entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. §§ 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received to reopen the 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  In the context of a claim to reopen, the Secretary must 
look at the bases for the denial in the prior decision and to 
respond by providing the appellant with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  But see Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) 
requires only that the VA give a claimant notice at the outset of 
the claims process of the information and evidence necessary to 
substantiate the claim, before the initial RO decision and in 
sufficient time to enable the claimant to submit relevant 
evidence.  This notice may be generic in the sense that it need 
not identify evidence specific to the individual claimant's case 
(though it necessarily must be tailored to the specific nature of 
the veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued a VCAA notice letter, dated in February 2006, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's petition to reopen, as well as the legal criteria for 
entitlement to such benefits.  The letter also informed her of 
her and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letter is 
compliant with Kent as to the Veteran's petition to reopen.  This 
letter specifically informed the Veteran as to what evidence 
would be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The Veteran was told to 
submit evidence pertaining to the reason her claim of entitlement 
to service connection for schizophrenia was previously denied, 
and the letter notified the Veteran of the reason for the prior 
final denials (i.e., the elements of the service connection claim 
that was deficient).  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notices.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

Duty to Assist

With regard to the duty to assist, the Board notes that portions 
of the Veteran's service treatment records and service personnel 
records are not available, despite attempts by the RO to obtain 
this evidence.  According to correspondence associated with the 
Veteran's claims file, repeated attempts to locate the relevant 
service medical and personnel records have proven futile, and no 
additional records were found or are to be had.  When, as here, 
at least a portion of the service records cannot be located, 
through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for its 
decision and to carefully consider applying the benefit-of-the-
doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Nevertheless, the claims file contains the Veteran's available 
service treatment records and reports of VA and private post-
service treatment and examination, as well as confirmation of her 
dates of active service.  Additionally, the claims file contains 
the Veteran's own statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  If new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  

As relevant to this appeal, new evidence is existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence is existing evidence that, by itself or when considered 
with the previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2010).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
schizophrenia was initially denied by the RO in a September 1995 
rating decision.  The Veteran's subsequent petitions to reopen 
her claim were denied in August 2001 and May 2004.  None of the 
rating decisions were appealed and, thus, they are final.  See 
38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The initial, September 1995 rating decision denied the Veteran's 
claim of entitlement to service connection for schizophrenia on 
the basis that her schizophrenia existed prior to her service, 
and there was no evidence that her schizophrenia permanently 
worsened during her service; the RO noted that the Veteran had 
been treated for schizophrenia from 1984 to 1986, and that 
private medical records following her service showed essentially 
the same severity of symptomatology.  The August 2001 and May 
2004 rating decisions denied her petitions to reopen as the 
Veteran did not provide competent medical evidence that her 
schizophrenia was aggravated by her military service.  

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decision.  The Veteran's private medical records, from 
Memorial Healthcare, as well as her multiple statements and a 
statement from her brother, are not cumulative and redundant of 
the evidence in the claims file at the time of the last final 
rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran's preexisting 
schizophrenia was aggravated during her military service.   

The evidence of record, submitted by the Veteran during the years 
since the RO's last final rating decision, refers primarily to 
the evaluation and treatment, i.e., the current diagnosis and 
severity, of her schizophrenia.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to the issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that she is 
entitled to service connection because she has schizophrenia and 
has been treated since her service for this disability.  However, 
such statements must be considered in the context of the record 
as a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  In this regard, there 
is no evidence that the Veteran's schizophrenia was aggravated 
during her military service, and the Veteran has not provided any 
objective, medical evidence indicating that her schizophrenia 
permanently worsened as a result of her military service.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming the 
veteran has one, to his service in the military).  

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of her service treatment records are 
unavailable through no fault of the appellant's own, the VA's 
duty to assist, duty to provide reasons and bases for its 
findings and conclusions, and duty to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  However, the threshold for allowance of a claim is not 
lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service is 
not eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).  As such, although the Board acknowledges that the 
Veteran's service treatment records are unavailable, the Board 
points out that private treatment records for the periods prior 
to and following her service do not show an increase in the 
severity of her symptomatology such that aggravation is 
demonstrated.  Moreover, the Board points out that the record 
remains devoid of any evidence linking the etiology of this 
disability to her military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between such Veteran's service and the disability).   

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that her schizophrenia worsened due to events 
during her service.  However, despite the Veteran's complaints 
related to her schizophrenia and her brother's assertions as to 
her mental status during her service, the Board points out that 
there is no objective medical evidence confirming that the 
Veteran's schizophrenia permanently worsened during her military 
service; there is no evidence that her symptoms were other than a 
natural progression of her schizophrenia.   See 38 C.F.R. 
§ 3.306.  The Veteran's brother stated that she deteriorated 
mentally due to stress during Panama and Gulf Wars, which are 
both postservice events.  Furthermore, although the Veteran's 
medical records show evidence of treatment for her schizophrenia, 
the evidence does not demonstrate that the Veteran's 
schizophrenia was aggravated during her military service.  As 
such, the additional evidence considered in conjunction with the 
record as a whole does not raise a reasonable possibility of 
substantiating the claim.  In short, these medical records, as 
well as the Veteran's statements, do not demonstrate a causal 
relationship between her service in the military and her 
schizophrenia, nor do these records otherwise verify the 
circumstances of her service.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent 
verification of these assertions, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's 
previously denied claim for service connection for schizophrenia 
has not been received subsequent to the last final RO decision.  
In the absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).  As such, the Veteran's claim is not reopened.


ORDER

The petition to reopen the claim for service connection for 
schizophrenia is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


